Citation Nr: 0628297	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-16 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
hepatitis.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The appellant had active service from January 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  In an unappealed decision dated in April 1973, the RO 
denied the veteran's claim of entitlement to service 
connection for hepatitis.    

2.  The evidence received since the RO's April 1973 decision 
regarding the issue of entitlement to service connection for 
hepatitis, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
  
3.  The appellant's currently diagnosed hepatitis is not 
related to service.     


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
April 1973 RO decision, thus, the claim for service 
connection for hepatitis is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (as in effect 
prior to August 29, 2001), 3.160(d), 20.200, 20.302(a), 
20.1103 (2005).

2.  The appellant's currently diagnosed hepatitis was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  New and Material Evidence 

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The appellant's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In April 1973, the RO denied service connection for 
hepatitis.  The veteran received notice of this decision in 
April 1973.  As the decision was not appealed it, therefore, 
became final.  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108. 

Here, the appellant filed to reopen his claim and, in July 
2002, the RO denied the claim.  The Board must consider the 
threshold question of whether new and material evidence has 
been submitted to reopen the claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence submitted since the April 1973 RO decision 
includes additional service medical records.  A clinical 
record showing a date of admission of December 27, 1971 and a 
date of discharge of February 16, 1972 listed a final 
diagnosis of acute hepatitis.  It is emphasized that this 
record was not included among the service medical records 
that were associated with the claims folder at the time of 
the April 1973 rating decision.  Thus, it is new evidence.  
Additionally, it is material in that it lists a diagnosis of 
hepatitis.  In this regard, the April 1973 rating decision 
stated that the service records available showed no evidence 
of hepatitis and that current examination showed no 
disability.  Thus, the evidence submitted since the RO's 
April 1973 decision, which was not previously of record, and 
which is not cumulative of other evidence of record, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the claim is reopened.  

				II.  Service Connection 

At the outset, it is emphasized that, although the subject of 
a prior final decision, a review of the July 2002 rating 
decision and May 2005 and November 2005 supplemental 
statements of the case (SSOC's) reveals that the RO 
considered the appellant's claim on the merits and that, 
therefore, the Board's adjudication of the claim on the 
merits is not prejudicial to the appellant.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain specified 
diseases may be presumed to have been incurred in service if 
manifest to a degree of 10 percent or more within one year 
from separation from active service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) 
(2005).  Cirrhosis of the liver is among the specified 
diseases, but hepatitis is not.  38 C.F.R. § 3.309(a) (2005).  
Thus, service connection for hepatitis cannot be granted on a 
presumptive basis.  Nevertheless, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Again, the veteran's service medical records show a diagnosis 
of acute hepatitis.  As for the post-service medical 
evidence, a June 28, 2002 VA clinic note stated that lab 
results were positive for hepatitis C antibody and hepatitis 
B core antibody.  Other recent VA medical records reflect 
that the appellant has hepatitis C, including a VA pathology 
report indicating that a February 2005 liver biopsy revealed 
chronic hepatitis, minimally active (stage 1).  However, 
lacking from the record is a competent medical opinion 
relating his currently diagnosed hepatitis C to service.  

In this regard, a May 2005 medical opinion rendered by Dr. H. 
Gordon Mitchell, VARO Medical Officer, stated that there was 
no relationship between the transitory episode of hepatitis 
in service and the subsequent development of hepatitis B and 
hepatitis C on June 28, 2002.  It was noted in the report 
that the medical records had been reviewed.  

The claims folder also contains a September 2005 VA medical 
opinion report.  It was stated by the examiner that he 
completely agreed with Dr. Mitchell's opinion that the 
appellant had acute hepatitis A in service and that it had no 
relationship to his current hepatitis C virus.  He noted that 
the appellant tested positive for hepatitis B core antibody, 
but stated that his surface antigen was negative and so it 
was no longer active.  The examiner remarked that hepatitis C 
in a healthy person almost never presents as an acute 
hepatitis and that this indicates that the appellant did not 
have hepatitis C virus in the military.  The examiner stated 
that, after reviewing the claims folder extensively, the 
appellant had acute hepatitis A virus infection in 1971 while 
in the military with complete recovery and no residual.  He 
also concluded that the appellant acquired hepatitis B virus 
and hepatitis C virus later, probably from IV drug use.  It 
is noted that the claims folder does contain a VA Medical 
Center hospital summary report dated August 1992 in which a 
diagnosis of probable drug overdose is rendered.  In an 
addendum to the report, the examiner stated that the 
appellant's hepatitis B and C viruses were not caused by or a 
result of his acute hepatitis while in the military.  He 
stated further that these were two totally unrelated 
conditions.            

The preponderance of the evidence is against the appellant's 
claim.  The VA medical opinions of May 2005 and September 
2005 both state that the appellant's currently diagnosed 
hepatitis is not related to the acute hepatitis the appellant 
was diagnosed with in service.  Additionally, there is no 
competent countervailing medical opinion of record which 
relates the appellant's currently diagnosed hepatitis to 
service.  Accordingly, the appellant's claim must be denied.  

The appellant's arguments in support of his claim have been 
considered.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which compensation may be granted. 
     
The Board acknowledges the submission of an article in 
support of the appellant's claim, however, this contains 
general information as opposed to specific information as to 
the veteran's particular situation.  In Libertine v. Brown, 9 
Vet. App. 521 (1996), the Court held that an appellant's 
statements taken together with published medical authorities 
do not provide the requisite medical evidence demonstrating a 
causal relationship between the claimed disability and 
service.  Likewise, the appellant's statements and the 
general information contained in the article fail to 
demonstrate any causal relationship between the appellant's 
currently diagnosed hepatitis and his active service.  

The doctrine of reasonable doubt has been considered, 
however, as the clear preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

					III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an April 2002 VCAA letter 
informed the appellant of what the evidence needed to show in 
order to establish entitlement to service connection, as did 
a February 2004 letter.  The February 2004 letter also 
informed the appellant of VA's duty to assist him in 
obtaining evidence for his claim.       
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the February 2004 VCAA notice letter to 
the appellant stated that if there were private medical 
records not previously considered that would support his 
claim he could complete the enclosed VA Form 21-4142.  It was 
also stated that he could get these records himself and send 
them to VA.  Finally, the letter stated to the appellant that 
if there was any other evidence or information that he 
thought would support his claim to please let VA know.  Based 
on the foregoing, the Board finds that there was substantial 
compliance with the "fourth element" of the notice 
requirement.      

Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the appellant having been fully informed of the 
VCAA, any defect with respect to the VCAA notice requirement 
in this case was harmless error.  For example, after the 
February 2004 VCAA letter was sent to the appellant the claim 
was readjudicated by the AOJ in the May 2005 and November 
2005 SSOC's.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for hepatitis is reopened.

Service connection for hepatitis is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


